DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/162,180, Application No. 15/155,750, Application No. 16/902,767, Application No. 62/782,208, and Application No. 16/711,549, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In the instant case, the prior-filed applications fail to provide adequate support for forming/generating an activated liquid-gas mixture as required by claims 29-43.
Claim Objections
Claims 9-15 are indicated as cancelled, however claims 11-15 are still presented as currently amended in the listing of claims, therefore the examiner is interpreting only claims 9 and 10 to be cancelled. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: “an active liquid-gas mixture” in line 2 should be amended to --an activated liquid-gas mixture--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 11-16 and 29-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “tattoo ink particles” in line 11 which renders the claim indefinite because it is unclear whether or not these are the same or different than the previously recited “tattoo ink particles” from line 8 of the claim. For purposes of examination, these will be treated as being the same “tattoo ink particles” from line 8 of the claim.
Further regarding claim 1, the claim recites the limitation “whereby tattoo ink particles can be dislodged” in line 11, which renders the claim indefinite because it is unclear whether the claim actually requires the tattoo ink particles to be dislodged or not. For purposes of examination, this will be treated as requiring the tattoo ink particles to be dislodged to meet this claim limitation. The examiner suggests amending to --whereby the tattoo particles are dislodged-- to clarify the claim.
Regarding claim 3, the claim recites “mobilization fluid” in line 4 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “mobilization fluid” of claim 1. For purposes of examination, this will be treated as being the same “mobilization fluid” of claim 1.
Claim 5 recites the limitation "the temperature of the target tattoo region" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the claim recites the limitation “tattoo ink particles” in line 2 which renders the claim indefinite because it is unclear whether these are the same or different than the previously recited “tattoo ink particles” of claim 1. For purposes of examination, these will be treated as being the same “tattoo ink particles” of claim 1.
Regarding claims 11 and 13-15, the claims recite the limitations “an electrical field” and “a cold plasma” which renders the claim indefinite because it is unclear whether these are the same or different than the previously recited “electrical field” and “cold plasma” of the claim from which it depends. For purposes of examination, these will be treated as the same as the previously recited “electrical field” and “cold plasma”.
Regarding claim 16, the claim recites “a mobilization fluid” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “mobilization fluid” of claim 1. For purposes of examination, this will be treated as being the same “mobilization fluid” of claim 1.
Regarding claim 29, the claim recites the limitation “whereby tattoo ink particles can be dislodged” in line 7, which renders the claim indefinite because it is unclear whether the claim actually requires the tattoo ink particles to be dislodged or not. For purposes of examination, this will be treated as requiring the tattoo ink particles to be dislodged to meet this claim limitation. The examiner suggests amending to --whereby tattoo particles are dislodged-- to clarify the claim.
Regarding claim 30, the claim recites the limitations “an activated liquid-gas mixture”, “a liquid”, and “entrained gas bubbles” which render the claim indefinite because it is unclear whether these are the same or different than the previously recited “activated liquid-gas mixture”, “liquid”, and “entrained gas bubbles” of claim 29. For purposes of examination, these will be treated as being the same “activated liquid-gas mixture”, “liquid”, and “entrained gas bubbles” of claim 29.
Regarding claim 31, the claim recites the limitations “an activated liquid-gas mixture” and “a liquid” which render the claim indefinite because it is unclear whether these are the same or different than the previously recited “activated liquid-gas mixture” and “liquid” of claim 29. For purposes of examination, these will be treated as being the same “activated liquid-gas mixture” and “liquid” of claim 29.
Further regarding claim 31, the claim recites the limitation “the gas” in line 3 which renders the claim indefinite because it is unclear whether the claim requires a singular gas, or “at least one gas” as set forth in claim 29. For purposes of examination, this will be treated as requiring “at least one gas” as set forth in claim 29.
Claim 34 recites the limitation "the temperature of the target tattoo region" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 35, the claim recites the limitation “the gas” in line 1 which renders the claim indefinite because it is unclear whether the claim requires a singular gas, or “at least one gas” as set forth in claim 29. For purposes of examination, this will be treated as requiring “at least one gas” as set forth in claim 29.
Regarding claim 36, the claim recites the limitation “the at least one liquid” in line 1 which renders the claim indefinite because it is unclear whether the claim requires at least one liquid, or “a liquid” as set forth previously in claim 29. For purposes of examination, this will be treated as requiring “a liquid” as set forth previously in claim 29.
Regarding claim 38, the claim recites the limitation “an active liquid-gas mixture” in line 1 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “active liquid-gas mixture” of claim 29 (also note the claim objection for claim 29 above). For purposes of examination, this will be treated as the same “active liquid-gas mixture” of claim 29.
Regarding claims 40-42, the claims recite the limitation “a cold plasma” which renders the claims indefinite because it is unclear whether this is the same or different than the previously recited “cold plasma” of claim 29. For purposes of examination, this will be treated as the same “cold plasma” of claim 29.
Regarding claim 43, the claim recites the limitation “tattoo ink particles” in lines 1-2 which renders the claim indefinite because it is unclear whether these are the same or different than the previously recited “tattoo ink particles” of claim 29. For purposes of examination, these will be treated as being the same “tattoo ink particles” of claim 29.
Claims 4, 6-7, 12, 32-33, 37 and 39 are rejected as being dependent upon an indefinite base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,716,611. Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally define the same inventive concept of a method for removing a tattoo from a subject’s skin, comprising the steps of subjecting at least one gas to an electrical field to create a cold plasma; delivering the cold plasma to tattoo ink particles within a target tattoo region of a tattooed dermis of the subject's skin; concurrently delivering a mobilization fluid to the target tattoo region; whereby tattoo ink particles can be dislodged by the delivery of said cold plasma and said mobilization fluid to the target tattoo region.
Allowable Subject Matter
Claims 29-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Winkelman et al. (US 20160331439), Truckai et al. (US 20030125727), and Sartor (US 20140257276), fails to reasonably teach or suggest forming an activated liquid-gas mixture comprising a liquid and at least one gas entrained as bubbles within the liquid, wherein at least a portion of the at least one gas is in the form of a cold plasma and delivering the activated liquid-gas mixture to a target tattoo region of a tattooed dermis to dislodge tattoo ink particles when read in combination with the additional claim elements. Applicant’s arguments filed 04 May 2022 with respect to the combination of references failing to provide for the delivery step (see pgs. 10-12) are deemed persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794